Citation Nr: 0416683	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  99-13 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than November 
18, 1993, for the assignment of a 10 percent disability 
rating for service-connected residuals of a low back strain.

2.  Entitlement to an effective date earlier than February 
23, 1999, for the assignment of a 40 percent disability 
rating for service-connected residuals of a low back strain.

3.  Entitlement to an effective date earlier than September 
19, 2000, for the award of a total disability rating for 
compensation based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from March 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran expressed disagreement with the respective 
assigned effective dates of the awarded claims.

The issues were previously before the Board in December 2002 
and September 2003 wherein they were remanded for additional 
development.  The requested development having been 
undertaken, the case is returned to the Board.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a low 
back strain was initially granted by rating action dated in 
January 1975, at which time a noncompensable evaluation was 
assigned effective as of August 12, 1974; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  By rating actions dated in May 1979, April 1984, and 
October 1992, the RO confirmed and continued the 
noncompensable evaluation assigned for the veteran's service-
connected residuals of a low back strain; a notice of 
disagreement was not received to initiate an appeal from each 
of the determinations.

3.  A formal claim for an increased disability rating for the 
service-connected residuals of a low back strain was received 
by the RO in January 1994.

4.  By rating action dated in November 1994, the RO awarded 
an increased disability rating of 10 percent for the service-
connected residuals of a low back strain, effective as of 
November 18, 1993, the earliest date on which it was 
factually ascertainable that an increase in the severity had 
occurred.  The veteran expressed disagreement with the 
assigned disability rating and with the effective date 
thereof.

5.  By rating action dated in April 1999, the RO awarded an 
increased disability rating of 40 percent for the service-
connected residuals of a low back strain, effective as of 
February 23, 1999, the earliest date on which it was 
factually ascertainable that an increase in the severity had 
occurred.  

6.  The veteran submitted a claim for a TDIU due to service-
connected disability which was received at the RO on 
September 19, 2000.

7.  The veteran was not shown to be precluded from 
substantially gainful employment by reason of his service-
connected disabilities prior to September 19, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 18, 
1993, for the grant of a 10 percent evaluation for service-
connected residuals of a low back strain have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157(b); 3.400 (2003).

2.  The criteria for an effective date prior to February 23, 
1999, for the grant of a 40 percent evaluation for service-
connected residuals of a low back strain have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.157(b); 3.400 (2003).

 3.  The criteria for an effective date prior to September 
19, 2000, for a TDIU are not met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA were published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The U.S. Court of Appeals for Veterans Claims (the 
Court) issued a decision, Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which holds, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

Concerning VA's duty to notify the veteran, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  According to 
the United States Court of Appeals for Veterans Claims 
(Court) holding in Quartuccio v. Principi, 16 Vet. App. 183, 
186-88 (2002), a notification consistent with the VCAA 
requires VA to 1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; 2) inform the claimant about the information and 
evidence that VA will seek to provide; 3) inform the claimant 
about the information or evidence that claimant is expected 
to provide; and 4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

VA satisfied this duty by means of letters to the veteran 
from the Board dated in March 2003, April 2003, and June 
2003; and the discussions in the February 1995 and September 
2002 Statement(s) of the Case (SOC); the March 1996, June 
1996, April 1999, June 1999, September 2002, and December 
2003 Supplemental Statements of the Case (SSOC); the November 
1997 and September 2003 Remands of the Board; and the 
December 2002 Development Request of the Board.  
Specifically, the veteran has been notified by means of these 
documents of the laws and regulations concerning effective 
dates, the reasons that the respective effective dates were 
assigned in his case, of the laws and regulations governing 
VA's duty to notify and assist, and of his and VA's 
respective duties.  The veteran also submitted a waiver in 
July 2003 indicating that he had no additional evidence to 
submit and wished that the case would be sent to the Board 
for adjudication.

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issue is a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In this case, the veteran was not notified of VA's duty to 
assist until after the RO's initial determination on the 
effective date issue.  The nature of VA's process of 
determining an effective date systemically prevented a VCAA 
notice until after each initial decision.  In a case 
contesting an effective date, neither VA nor the veteran will 
become cognizant of his displeasure with the outcome until VA 
has awarded a benefit and made an initial determination of 
its effective date.  For a VA adjudicator to divinate a 
claimant's acceptance or disagreement with the effective date 
of the award prior to the adjudicator's initial determination 
is not possible.  In short, there can be no claim for 
entitlement to an earlier effective date until VA has made an 
initial determination on the matter.

As there is no evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of the issue decided below, the Board finds that any such 
failure is harmless.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  Importantly, the 
veteran has offered relevant argument with respect to the 
issues on appeal, which hinges on a legal matter.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the veteran 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit. 38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet.  App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought. 38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2).  A TDIU rating 
claim, qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. §  
3.400(o)(2) (2003).  The date of outpatient or hospital 
examination will be accepted as the date of receipt of a 
claim for increased benefits when such reports relate to an 
examination or treatment of a disability for which service 
connection was previously established.  38 C.F.R. § 3.157(b); 
see Harper v.  Brown, 10 Vet. App. 125, 126 (1997); but see 
Hazan v. Gober,  10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service- 
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.


A.  Residuals of Low back strain

In reaching its decision, the RO has considered evidence 
which included VA outpatient treatment records from dated 
from 1975 to 1999 from the Memphis VA Medical Center and the 
Loma Linda VA Medical Center.  The records received had 
indicated that in September 1982, the veteran reported he 
could not lay down for long periods and that bending over 
hurt his back.  Physical examination revealed that the back 
was straight and tender to percussion. Straight leg testing 
was negative, leg strength and sensory testing was within 
normal limits, and no focal neurological deficits were noted. 

In September 1982, it was noted the veteran had been seen 
earlier in the month in the emergency room reporting that if 
he laid too long his back would became worse. Some mechanical 
low back pain and pain with maintaining the same position for 
a long period was noted.  Physical examination was unchanged, 
pain resolved. 

In June 1983, the veteran reported the back was doing better.  
Range of motion was within normal limits with no spasms.  In 
September 1983, he reported soreness in the back, but 
physical examination was normal.

In March 1984 and August 1984 the veteran reported 
intermittent back discomfort and soreness after heavy 
lifting.  Physical examinations were unremarkable.

An October 1984 assessment was chronic lumbar strain, after 
the veteran reported having been injured on the job. Straight 
leg testing was negative and reflexes were symmetrical.

In May 1985, the veteran reported intermittent low back pain 
but no physical findings were given.  In October 1985, he 
reported occasional low back pain.  The lumbar area was 
tender directly over the spine and assessment was stable.  In 
November 1990, there was reported low back pain and urinary 
frequency.  Range of motion was normal. 

In November 1993, mild lumbar paraspinal muscle spasms were 
noted and straight leg raising was negative.  Deep tendon 
reflexes were equal and active.  In 1995, there was reported 
back pain and weakness of legs.  Physical examination noted 
some tenderness in the mid thoracic back and shoulder 
tightness.

A VA examination report dated in August 1994, revealed 
forward flexion was to 80 degrees, extension to 50 degrees 
and rotation and lateral bending was to 45 degrees. There was 
no tenderness or sensory deficits.  The examiner indicated 
there were no real objective findings. 

A VA hospital report dated in September 1996 showed that 
physical examination revealed voluntary restriction of 
motion.  There was discrepancy on straight leg raising in the 
sitting and standing position.  Pulses were normal and 
neurological examination was normal.  The impression was no 
significant musculoskeletal pathology noted. 

VA examination in February 1999 revealed that the veteran 
reported he was able to stand 15 or 20 minutes without having 
pain.  He was able to get into a certain position and be in 
that position without pain for several hours.  He reported he 
was able to walk about 200 feet before he would get fatigued 
in the left lower extremity. He reported flare-ups in 1991 
and 1992 when working as grocery checker.  On physical 
examination he had a slight limp to the left leg. There was 
decreased ability to go up on the toes and was unable to 
squat secondary to left knee pain. The diagnosis was 
lumbosacral spine degenerative disc disease and degenerative 
joint disease, without neurological impairment.  The examiner 
indicated that functional impairment was moderate and was due 
only to pain.  The examiner stated that the veteran's 
lumbosacral spine condition caused moderate to severe pain of 
muscle ligament of the lower back lumbosacral spine which 
appeared to be out of proportion to the physical objective 
findings.  It appeared that from the standpoint of the 
lumbosacral condition alone, the veteran appeared to be able 
to do his ordinary daily activities and to be able to procure 
and maintain light to sedentary employment.  


Effective date earlier than November 18, 1993, for a
10 percent disability rating for residuals of a low back 
strain

Entitlement to service connection for residuals of a low back 
strain was initially granted by rating action dated in 
January 1975, at which time a noncompensable evaluation was 
assigned effective as of August 12, 1974.  The veteran did 
not appeal this decision, thus it became final.  38 U.S.C.A. 
§ 7105(c).

By rating actions dated in May 1979, April 1984, and October 
1992, the RO confirmed and continued the noncompensable 
evaluation assigned for the veteran's service-connected 
residuals of a low back strain.  The veteran did not appeal 
these decisions, thus, they, too, became final.

In January 1994, the veteran filed a claim for an increased 
disability rating for the service-connected residuals of a 
low back strain.  In support of his claim, he submitted a VA 
outpatient treatment record dated in November 1993, which 
showed that the veteran was treated for mild lumbar 
paraspinal muscle spasms.  Additionally, he underwent a VA 
examination in August 1994 which showed continued low back 
pain made worse by bending or extended sitting.  The 
diagnosis was minimal residual stage low back strain.

By rating action dated November 1994, the RO determined than 
an increased evaluation of 10 percent was warranted effective 
as of November 18, 1993.   The RO reasoned that upon 
reviewing the foregoing evidence, it was factually 
ascertainable that the veteran had exhibited an increase in 
his disability prior to the date of receipt of the claim.  As 
the claim had been received within one year from such date, 
the effective date of the increased rating was determined to 
be exactly the date of the earliest VA treatment within one 
year prior to the date of receipt of the claim.  See 38 
C.F.R. § 3.400(o)(2).  There were no other VA medical records 
of record showing symptoms or findings that met the criteria 
for a 10 percent rating that were dated within the one-year 
period prior to January 1994.

The Board acknowledges the veteran's contention that he has 
been suffering from an increase in his low back disability 
for a number of years.  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim which in this case was in January 1994.  See 
generally Harper v. Brown, 10 Vet.App. 125 (1997).  In other 
words, if the veteran is correct in saying that an increase 
took place prior to November 18, 1993, then under applicable 
law VA would not be able to assign an effective date prior to 
the date of claim (January 1994) since he had not filed a 
claim for an increase, either formal or informal, prior to 
that time.  In the present case, the RO has found that an 
increase in severity was factually ascertainable within the 
one-year period prior to the date of claim, and an effective 
date was assigned accordingly.  The Board agrees with that 
finding, and there is no basis for an effective date prior to 
November 18, 1993.

Effective date earlier than February 23, 1999, for a
40 percent disability rating for residuals of a low back 
strain

In January 1994, the veteran filed a claim for an increased 
disability rating for the service-connected residuals of a 
low back strain.  By rating action dated in November 1994, 
the RO awarded an increased disability rating of 10 percent 
for the service-connected residuals of a low back strain, 
effective as of November 18, 1993, the earliest date on which 
it was factually ascertainable that an increase in the 
severity had occurred.  The veteran expressed disagreement 
with the assigned disability rating and with the effective 
date thereof.  Thereafter, by rating action dated in April 
1999, the RO awarded an increased disability rating of 40 
percent, effective as of February 23, 1999, for the veteran's 
service-connected residuals of a low back strain.

As a result of the findings in the February 1999 VA 
examination report, the RO, in its April 1999 rating 
decision, determined than it was factually ascertainable that 
the veteran had exhibited an increase in his disability to a 
40 percent rating.  

In May 1999, the veteran expressed disagreement with the 
effective date of the assigned 40 percent disability rating 
for the service-connected residuals of a low back strain, 
contending that his condition in 1993 was the same as in 
1999.

By rating action dated in June 1999, the RO determined that 
an effective date prior to February 23, 1999, was not 
established as the evidence of record prior to the February 
23, 1999 VA examination did not show an increase in the 
service-connected disability.

Thereafter, in March 2003, the RO obtained a copy of medical 
records relied upon by the Social Security Administration in 
granting disability benefits.  The records included certain 
VA outpatient treatment records which had already been 
considered by the RO in prior rating decisions.  Also 
included was a private medical record dated in January 1998 
shows that the veteran reported back pain.  Physical 
examination of the back revealed range of motion of 65 
degrees of flexion, 15 degrees of extension, 15 degrees of 
lateral bending, and 20 degrees of rotation.  There was no 
paravertebral or costovertebral tenderness and straight leg 
raising test was negative.

Also included in the additional evidence was a private 
consultation report dated in February 1998, wherein the 
veteran had reported low back pain with no surgical 
intervention, helped by Motrin.  Physical examination 
revealed negative straight leg raising, 5/5 motor 
functioning, mildly antalgic left gait, and intact deep 
tendon reflexes.

The Board acknowledges the veteran's contention that he has 
been suffering from an increase in his low back disability 
for a number of years.  However, prior to the February 1999 
VA examination, the evidence of record primarily demonstrated 
a disability consistent with a 10 percent disability rating.  
The medical evidence of record as set forth above showed 
results of examinations which was unremarkable, within normal 
limits, with no real objective findings, and with no 
significant musculoskeletal pathology noted.  It was not 
until the February 1999 VA examination that it was factually 
ascertainable that an increase in the degree of severity had 
occurred.  As such, the Board must agree with that finding, 
and there is no basis for an effective date prior to February 
23, 1999.



B.  Effective date earlier than September 19, 2000 for a TDIU

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to  bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§  3.340(a), 3.341(a), 4.16(a) (2003).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2003).  If a 
rating board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular  consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2003).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id. 

Entitlement to a TDIU was established in a rating decision of 
the RO in September 2000. Entitlement was granted because the 
veteran was deemed to be unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  At that time, the record showed that 
the veteran had one service-connected disability, that of 
residuals of low back strain.  This disability, which had 
been evaluated as 40 percent disabling, was increased to 60 
percent disabling effective September 19, 2000.  Prior to 
September 19, 2000, there was no showing that the veteran's 
service connected back disability alone resulted in such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Therefore, 
as the veteran did not meet the statutory criteria for a 
TDIU, as noted above, until that date, the law does not allow 
an effective date earlier than September 19, 2000.

For the reasons noted above, the Board finds that an 
effective date for a TDIU earlier than September 19, 2000, is 
not warranted in this case.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. §  3.400(o)(2). 




ORDER

Entitlement to an effective date earlier than November 18, 
1993, for the assignment of a 10 percent disability rating 
for service-connected residuals of a low back strain is 
denied.

Entitlement to an effective date earlier than February 23, 
1999, for the assignment of a 40 percent disability rating 
for service-connected residuals of a low back strain is 
denied.

Entitlement to an effective date earlier than September 19, 
2000, for the award of a TDIU is denied.




	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



